BIOMERICA, INC.

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of February 26,
2020 by and among Biomerica, Inc., a Delaware corporation (the “Company”), and
each of the investors set forth on the signature pages hereto (each, the
“Investor” and collectively, the “Investors”).

RECITALS

A.        The Company and the Investors are parties to that certain Stock
Purchase Agreement, dated as of February 21, 2020 (the “Purchase Agreement”),
relating to the issue and sale to the Investors of shares of Series A Cumulative
Convertible Preferred Stock of the Company (the “Series A Preferred Stock”);

B.        The shares of Series A Preferred Stock are convertible into shares the
common stock of the Company, par value $0.08 per share (the “Common Stock”); and

C.        The obligations of the Company and the Investors under the Purchase
Agreement are conditioned, among other things, upon the execution and delivery
of this Agreement by the Company and the Investors.

AGREEMENT

The parties hereto agree as follows:


SECTION 1
DEFINITIONS


1.1              DEFINITIONS. FOR PURPOSES OF THIS AGREEMENT, THE FOLLOWING
CAPITALIZED TERMS HAVE THE FOLLOWING MEANING:

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.

“Agreement” has the meaning ascribed to such term in the preamble hereof.

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in the City of New York are authorized or required by law to
remain closed.

“Common Stock” has the meaning ascribed to such term in the recitals hereof.

“Company” has the meaning ascribed to such term in the preamble hereof.

“Company Demand Registration Notice” has the meaning set forth in Section
2.1(a).

1

--------------------------------------------------------------------------------

 

 

“Company Underwriting Notice” has the meaning set forth in Section 2.3(a)(i)(B).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” (and the lower-case versions of the same)
have meanings correlative thereto.

“Damages” means any loss, damage, or liability (joint or several) to which a
party hereto may become subject under the Securities Act, the Exchange Act, or
other federal or state law, insofar as such loss, damage, or liability (or any
action in respect thereof) arises out of or is based upon: (i) any untrue
statement or alleged untrue statement of a material fact contained in any
registration statement of the Company, including any preliminary prospectus or
final prospectus contained therein or any amendments or supplements thereto;
(ii) an omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein not
misleading; or (iii) any violation or alleged violation by the indemnifying
party (or any of its agents or Affiliates) of the Securities Act, the Exchange
Act, any state securities law, or any rule or regulation promulgated under the
Securities Act, the Exchange Act, or any state securities law.

“Eligible Market” means The New York Stock Exchange, Inc. or the NASDAQ Stock
Market.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Registration” means: (i) a registration on Form S-8 or otherwise
relating to the sale of securities to employees of the Company or its Affiliate
pursuant to a stock option, stock purchase, or similar plan; (ii) a registration
on Form S-4 or otherwise relating to a transaction governed by Rule 145; (iii) a
registration on any form that does not include substantially the same
information as would be required to be included in a registration statement
covering the sale of the Registrable Securities; (iv) a registration in which
the only Common Stock being registered is Common Stock issuable upon conversion
or exchange of debt securities that are also being registered; or (v) a
registration covering shares of Common Stock issued by the Company pursuant to
the ATM Agreement (as defined in the Stock Purchase Agreement).

“Form S-1” means such form under the Securities Act as in effect on the date
hereof or any successor registration form under the Securities Act subsequently
adopted by the SEC.

“Form S-3” means such form under the Securities Act as in effect on the date
hereof or any registration form under the Securities Act subsequently adopted by
the SEC that permits incorporation of substantial information by reference to
other documents filed by the Company with the SEC.

“Holder” means any holder of Registrable Securities who is a party to this
Agreement.

“Holder Demand Registration Notice” has the meaning set forth in Section 2.1(a).

“Holder Notice” has the meaning set forth in Section 2.3(a)(ii).

2

--------------------------------------------------------------------------------

 

 

“Holder Underwriting Notice” has the meaning set forth in Section 2.3(a)(i)(B).

“Initiating Holders” means, collectively, Holders who properly initiate a
registration request under this Agreement.

“Investor(s)” has the meaning ascribed to such term in the preamble hereof.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

“Piggyback Registration” has the meaning set forth in Section 2.2.

“Piggyback Underwriting Notice” has the meaning set forth in Section
2.3(a)(i)(B).

“Purchase Agreement” has the meaning ascribed to such term in the recitals
hereof.

“Registrable Securities” means (a) the shares of Common Stock issuable or issued
upon conversion of the Series A Preferred Stock and (b) any shares of Common
Stock issued or issuable with respect to any shares described in (a) above by
way of a stock dividend or stock split or in exchange for or upon conversion of
such shares or otherwise in connection with a combination of shares,
distribution, recapitalization, merger, consolidation, other reorganization or
other similar event with respect to the Common Stock; provided, however, that
Registrable Securities shall not include: (i) any shares of Common Stock that
have been registered under the Securities Act and disposed of pursuant to an
effective Registration Statement or otherwise transferred to a Person who is not
entitled to the registration and other rights hereunder; (ii) any shares of
Common Stock that have been sold or transferred by the Holder thereof pursuant
to Rule 144 (or any similar provision then in force under the Securities Act)
and the transferee thereof does not receive “restricted securities” as defined
in Rule 144; and (iii) any shares of Common Stock that cease to be outstanding
(whether as a result of repurchase and cancellation, conversion or otherwise).

“Registration Statement” has the meaning set forth in Section 2.1.

“Rule 144” means Rule 144 under the Securities Act or any successor rule
thereto.

“Rule 145” means Rule 145 under the Securities Act or any successor rule
thereto.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Selling Expenses” means all underwriting discounts, selling commissions, and
stock transfer taxes applicable to the sale of Registrable Securities, and fees
and disbursements of counsel for any Holder, except for the fees and
disbursements of the Selling Holder Counsel borne and paid by the Company as
provided in Section 2.6.

“Selling Holder Counsel” has the meaning set forth in Section 2.6.

3

--------------------------------------------------------------------------------

 

 

“Series A Preferred Stock” has the meaning ascribed to such term in the recitals
hereof.

“Subsidiary” of any specified Person means a majority-owned subsidiary, as
defined in Rule 405 promulgated by the SEC under the Securities Act.

“Underwriting Initiating Holder” has the meaning set forth in Section 2.3(a)(i).


SECTION 2
REGISTRATION RIGHTS


2.1              DEMAND REGISTRATION.


(A)                REGISTRATION STATEMENT DEMAND. SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, IF THE COMPANY RECEIVES WRITTEN NOTICE (EACH, A
“HOLDER DEMAND REGISTRATION NOTICE”) FROM THE HOLDERS OF AT LEAST A MAJORITY OF
THE REGISTRABLE SECURITIES THEN OUTSTANDING, REQUESTING THAT THE COMPANY FILE A
REGISTRATION STATEMENT WITH RESPECT TO THE RESALE OF OUTSTANDING REGISTRABLE
SECURITIES HELD BY SUCH HOLDERS, THEN THE COMPANY SHALL: (I) WITHIN TEN DAYS
AFTER THE DATE SUCH REQUEST IS RECEIVED BY THE COMPANY, SEND WRITTEN NOTICE
THEREOF (EACH, A “COMPANY DEMAND REGISTRATION NOTICE”) TO ALL HOLDERS OTHER THAN
THE INITIATING HOLDERS; AND (II) USE REASONABLE EFFORTS TO, AS SOON AS
PRACTICABLE, BUT NO LATER THAN 45 DAYS AFTER THE DATE SUCH REQUEST IS GIVEN BY
THE INITIATING HOLDERS (OR IF SUCH DAY IS NOT A BUSINESS DAY, THEN BY THE END OF
THE NEXT BUSINESS DAY), FILE A REGISTRATION STATEMENT ON FORM S-1 OR, IF THE
COMPANY IS ELIGIBLE TO REGISTER THE RESALE OF ALL REGISTRABLE SECURITIES ON FORM
S-3, ON FORM S-3 (EACH, A “REGISTRATION STATEMENT”) UNDER THE SECURITIES ACT
COVERING THE RESALE OF ALL REGISTRABLE SECURITIES THAT THE INITIATING HOLDERS
REQUESTED TO BE REGISTERED AND ANY ADDITIONAL REGISTRABLE SECURITIES REQUESTED
TO BE INCLUDED IN SUCH REGISTRATION STATEMENT BY ANY OTHER HOLDERS, AS SPECIFIED
BY A WRITTEN NOTICE GIVEN BY EACH SUCH HOLDER TO THE COMPANY WITHIN 10 DAYS OF
THE DATE THE COMPANY DEMAND REGISTRATION NOTICE IS GIVEN, AND IN EACH CASE,
SUBJECT TO THE LIMITATIONS SET FORTH HEREIN.  THE HOLDERS WILL BE PERMITTED TO
ONE DEMAND REGISTRATION PURSUANT TO THIS SECTION 2.1 UPON THE EARLIER TO OCCUR
OF (A) THE CONVERSION OF ALL OF THE OUTSTANDING SHARES OF SERIES A PREFERRED
STOCK INTO REGISTRABLE SECURITIES; OR (B) THE DATE THAT IS NINE MONTHS AFTER THE
DATE OF THE CLOSING (AS DEFINED IN THE PURCHASE AGREEMENT).


(B)               NOTWITHSTANDING THE FOREGOING OBLIGATIONS, IF THE COMPANY
FURNISHES TO HOLDERS REQUESTING A REGISTRATION PURSUANT TO THIS SECTION 2.1 A
CERTIFICATE SIGNED BY THE COMPANY’S CHIEF EXECUTIVE OFFICER OR CHAIRMAN OF THE
BOARD STATING THAT IN THE GOOD FAITH JUDGMENT OF THE COMPANY’S BOARD OF
DIRECTORS IT WOULD BE MATERIALLY DETRIMENTAL TO THE COMPANY AND ITS SHAREHOLDERS
FOR SUCH REGISTRATION STATEMENT TO EITHER BECOME EFFECTIVE OR REMAIN EFFECTIVE
FOR AS LONG AS SUCH REGISTRATION STATEMENT OTHERWISE WOULD BE REQUIRED TO REMAIN
EFFECTIVE, BECAUSE SUCH ACTION WOULD: (I) MATERIALLY INTERFERE WITH A
SIGNIFICANT ACQUISITION, CORPORATE REORGANIZATION, OR OTHER SIMILAR TRANSACTION
INVOLVING THE COMPANY; (II) REQUIRE PREMATURE DISCLOSURE OF MATERIAL NON-PUBLIC
INFORMATION THAT THE COMPANY HAS A BONA FIDE BUSINESS PURPOSE FOR PRESERVING AS
CONFIDENTIAL; OR (III) RENDER THE COMPANY UNABLE TO COMPLY WITH REQUIREMENTS
UNDER APPLICABLE LAW OR A MATERIAL AGREEMENT OF THE COMPANY, THEN THE COMPANY
MAY DEFER TAKING ACTION WITH RESPECT TO SUCH FILING FOR A PERIOD OF NOT MORE
THAN 120 DAYS AFTER THE REQUEST OF THE INITIATING HOLDERS IS RECEIVED BY THE
COMPANY; PROVIDED, HOWEVER, THAT THE COMPANY MAY NOT INVOKE THIS RIGHT MORE THAN
ONCE IN ANY TWELVE MONTH PERIOD; AND PROVIDED FURTHER THAT THE COMPANY SHALL NOT
REGISTER THE SALE OF ANY EQUITY SECURITIES FOR ITS OWN ACCOUNT OR THAT OF ANY
OTHER SHAREHOLDER DURING SUCH 120 DAY PERIOD OTHER THAN AN EXCLUDED
REGISTRATION.

4

--------------------------------------------------------------------------------

 


 


2.2              PIGGYBACK REGISTRATION. IF THE COMPANY PROPOSES TO REGISTER
(INCLUDING, FOR THIS PURPOSE, A REGISTRATION EFFECTED BY THE COMPANY FOR
SHAREHOLDERS OTHER THAN THE HOLDERS) ANY SHARES OF ITS COMMON STOCK UNDER THE
SECURITIES ACT IN CONNECTION WITH THE PUBLIC OFFERING OF SUCH SHARES SOLELY FOR
CASH (OTHER THAN IN AN EXCLUDED REGISTRATION), THE COMPANY SHALL, AT SUCH TIME,
PROMPTLY GIVE EACH HOLDER WRITTEN NOTICE OF SUCH REGISTRATION. UPON THE REQUEST
OF EACH HOLDER GIVEN WITHIN 20 DAYS AFTER SUCH NOTICE IS GIVEN BY THE COMPANY,
THE COMPANY SHALL, SUBJECT TO THE PROVISIONS OF SECTION 2.3, CAUSE TO BE
REGISTERED ALL OF THE REGISTRABLE SECURITIES THAT EACH SUCH HOLDER HAS REQUESTED
TO BE INCLUDED IN SUCH REGISTRATION (EACH SUCH REGISTRATION, A “PIGGYBACK
REGISTRATION”). EACH HOLDER HAS THE RIGHT TO PARTICIPATE IN UP TO TWO PIGGYBACK
REGISTRATIONS.


2.3              UNDERWRITING REQUIREMENTS.


(A)                (I)         IF ANY HOLDERS INTEND TO DISPOSE OF REGISTRABLE
SECURITIES BY MEANS OF AN UNDERWRITTEN OFFERING (EACH SUCH HOLDER, AN
“UNDERWRITING INITIATING HOLDER”), THEY WILL SO ADVISE THE COMPANY IN WRITING AS
FOLLOWS:

(A)                                                             IF THE
UNDERWRITING INITIATING HOLDERS INTEND TO EFFECT SUCH UNDERWRITTEN OFFERING
PURSUANT TO A REGISTRATION STATEMENT THAT HAS NOT YET BEEN FILED WITH THE SEC,
SUCH UNDERWRITING INITIATING HOLDERS WILL ADVISE THE COMPANY OF THEIR INTENT TO
EFFECT AN UNDERWRITTEN OFFERING AND THE AMOUNT OF REGISTRABLE SECURITIES THEY
INTEND TO INCLUDE THEREIN IN THE HOLDER DEMAND REGISTRATION NOTICE THEY FURNISH
TO THE COMPANY IN ACCORDANCE WITH SECTION 2.1(A) (AND THE COMPANY SHALL INCLUDE
SUCH INFORMATION IN THE APPLICABLE COMPANY DEMAND REGISTRATION NOTICE); OR

(B)                                                              IF THE
UNDERWRITING INITIATING HOLDERS INTEND TO EFFECT SUCH UNDERWRITTEN OFFERING
PURSUANT TO A REGISTRATION STATEMENT THAT HAS ALREADY BEEN FILED WITH THE SEC IN
ACCORDANCE WITH SECTION 2.1(A) (REGARDLESS OF WHETHER SUCH REGISTRATION
STATEMENT HAS BEEN DECLARED EFFECTIVE), SUCH UNDERWRITING INITIATING HOLDERS
WILL ADVISE THE COMPANY OF THEIR INTENT TO EFFECT AN UNDERWRITTEN OFFERING AND
THE AMOUNT OF REGISTRABLE SECURITIES THAT THEY INTEND TO INCLUDE THEREIN IN A
NOTICE (A “HOLDER UNDERWRITING NOTICE”) TO BE RECEIVED BY THE COMPANY AT LEAST
20 DAYS PRIOR TO THE ANTICIPATED DATE OF COMMENCEMENT OF MARKETING EFFORTS FOR
SUCH UNDERWRITTEN OFFERING. UPON RECEIVING A HOLDER UNDERWRITING NOTICE, THE
COMPANY SHALL: (1) WITHIN TEN DAYS AFTER SUCH RECEIPT, SEND A NOTICE (THE
“COMPANY UNDERWRITING NOTICE”) TO ALL HOLDERS (OTHER THAN THE UNDERWRITING
INITIATING HOLDERS) OF REGISTRABLE SECURITIES INCLUDED IN SUCH REGISTRATION
STATEMENT, ADVISING SUCH HOLDERS OF THE INFORMATION CONTAINED IN THE HOLDER
UNDERWRITING NOTICE AND OF THE RIGHT OF SUCH HOLDERS UNDER THIS AGREEMENT TO
PARTICIPATE IN THE APPLICABLE UNDERWRITTEN OFFERING; AND (2) INCLUDE IN SUCH
UNDERWRITTEN OFFERING ALL REGISTRABLE SECURITIES REQUESTED TO BE INCLUDED IN
SUCH OFFERING BY SUCH OTHER HOLDERS, AS SPECIFIED BY WRITTEN NOTICE (EACH, A
“PIGGY-BACK UNDERWRITING NOTICE”) GIVEN BY EACH SUCH HOLDER TO THE COMPANY
WITHIN TEN DAYS OF THE DATE THE COMPANY UNDERWRITING NOTICE IS GIVEN, AND IN
EACH CASE, SUBJECT TO THE LIMITATIONS SET FORTH HEREIN.

5

--------------------------------------------------------------------------------

 

 

(II)               THE COMPANY MAY SELECT THE UNDERWRITER(S) FOR ANY
UNDERWRITTEN OFFERING PURSUANT TO THIS SECTION 2.3, IF ACCEPTABLE TO A MAJORITY
IN INTEREST OF THE PARTICIPATING HOLDERS (DETERMINED ACCORDING TO EACH
PARTICIPATING HOLDER’S RELATIVE SHARE OF REGISTRABLE SECURITIES PROPOSED TO BE
INCLUDED IN SUCH UNDERWRITTEN OFFERING ACCORDING TO ITS HOLDER REGISTRATION
DEMAND NOTICE, HOLDER UNDERWRITING NOTICE, PIGGY-BACK REGISTRATION NOTICE OR
PIGGY-BACK UNDERWRITING NOTICE, AS APPLICABLE (EACH A “HOLDER NOTICE”)). IN SUCH
EVENT, THE RIGHT OF ANY HOLDER TO INCLUDE SUCH HOLDER’S REGISTRABLE SECURITIES
IN SUCH UNDERWRITTEN OFFERING WILL BE CONDITIONED UPON SUCH HOLDER’S
PARTICIPATION IN SUCH UNDERWRITING AND THE INCLUSION OF SUCH HOLDER’S
REGISTRABLE SECURITIES IN THE UNDERWRITING TO THE EXTENT PROVIDED HEREIN. ALL
HOLDERS PROPOSING TO DISTRIBUTE THEIR REGISTRABLE SECURITIES THROUGH SUCH
UNDERWRITING WILL (TOGETHER WITH THE COMPANY AS PROVIDED IN SECTION 2.4(E))
ENTER INTO AN UNDERWRITING AGREEMENT IN CUSTOMARY FORM WITH THE LEAD
UNDERWRITER(S) SELECTED FOR SUCH UNDERWRITING. NOTWITHSTANDING ANY OTHER
PROVISION OF THIS SECTION 2.3, IF THE UNDERWRITER(S) ADVISE(S) THE UNDERWRITING
INITIATING HOLDERS IN WRITING THAT MARKETING FACTORS REQUIRE A LIMITATION ON THE
NUMBER OF SHARES TO BE UNDERWRITTEN, THEN THE UNDERWRITING INITIATING HOLDERS
WILL SO ADVISE ALL HOLDERS OF REGISTRABLE SECURITIES THAT OTHERWISE WOULD BE
UNDERWRITTEN PURSUANT HERETO, AND THE NUMBER OF REGISTRABLE SECURITIES THAT MAY
BE INCLUDED IN THE UNDERWRITTEN OFFERING, WHICH NUMBER WILL BE DETERMINED BY THE
COMPANY BASED ON THE ADVICE OF THE UNDERWRITER(S), WILL BE ALLOCATED AMONG SUCH
HOLDERS OF REGISTRABLE SECURITIES, INCLUDING THE UNDERWRITING INITIATING
HOLDERS, IN PROPORTION (AS NEARLY AS PRACTICABLE) TO THE NUMBER OF REGISTRABLE
SECURITIES ORIGINALLY PROPOSED TO BE OFFERED BY EACH HOLDER IN THE APPLICABLE
HOLDER NOTICES OR IN SUCH OTHER PROPORTION AS WILL MUTUALLY BE AGREED TO BY ALL
SUCH SELLING HOLDERS. TO FACILITATE THE ALLOCATION OF SHARES IN ACCORDANCE WITH
THE ABOVE PROVISIONS, THE COMPANY OR THE UNDERWRITERS MAY ROUND THE NUMBER OF
SHARES ALLOCATED TO ANY HOLDER TO THE NEAREST 100 SHARES.


(B)               IN CONNECTION WITH ANY OFFERING INVOLVING AN UNDERWRITING OF
SHARES OF THE COMMON STOCK PURSUANT TO SECTION 2.2, THE COMPANY IS NOT REQUIRED
TO INCLUDE ANY OF THE HOLDERS’ REGISTRABLE SECURITIES IN SUCH UNDERWRITING
UNLESS THE HOLDERS ACCEPT THE TERMS OF THE UNDERWRITING AS AGREED UPON BETWEEN
THE COMPANY AND ITS UNDERWRITERS, AND THEN ONLY IN SUCH QUANTITY AS THE
UNDERWRITERS IN THEIR SOLE DISCRETION DETERMINE WILL NOT JEOPARDIZE THE SUCCESS
OF THE OFFERING BY THE COMPANY OR OTHER SHAREHOLDERS OF THE COMPANY. IF THE
TOTAL NUMBER OF SECURITIES, INCLUDING REGISTRABLE SECURITIES, REQUESTED BY
SHAREHOLDERS TO BE INCLUDED IN SUCH OFFERING EXCEEDS THE NUMBER OF SECURITIES TO
BE SOLD THAT THE UNDERWRITERS IN THEIR REASONABLE DISCRETION DETERMINE IS
COMPATIBLE WITH THE SUCCESS OF THE OFFERING, THEN THE COMPANY IS REQUIRED TO
INCLUDE IN THE OFFERING ONLY THAT NUMBER OF SUCH SECURITIES, INCLUDING
REGISTRABLE SECURITIES, WHICH THE UNDERWRITERS AND THE COMPANY IN THEIR SOLE
DISCRETION DETERMINE WILL NOT JEOPARDIZE THE SUCCESS, OF THE OFFERING. IF THE
UNDERWRITERS DETERMINE THAT LESS THAN ALL OF THE REGISTRABLE SECURITIES
REQUESTED TO BE REGISTERED CAN BE INCLUDED IN SUCH OFFERING, THEN THE
REGISTRABLE SECURITIES THAT ARE INCLUDED IN SUCH OFFERING WILL BE ALLOCATED
AMONG THE SELLING HOLDERS IN PROPORTION (AS NEARLY AS PRACTICABLE TO) THE NUMBER
OF REGISTRABLE SECURITIES OWNED BY EACH SELLING HOLDER OR IN SUCH OTHER
PROPORTIONS AS WILL MUTUALLY BE AGREED TO BY ALL SUCH SELLING HOLDERS. TO
FACILITATE THE ALLOCATION OF SHARES IN ACCORDANCE WITH THE ABOVE PROVISIONS, THE
COMPANY OR THE UNDERWRITERS MAY ROUND THE NUMBER OF SHARES ALLOCATED TO ANY
HOLDER TO THE NEAREST 100 SHARES.

6

--------------------------------------------------------------------------------

 


 


(C)                FOR PURPOSES OF SECTION 2.1, A REGISTRATION WILL NOT BE
COUNTED AS “EFFECTED” IF, AS A RESULT OF AN EXERCISE OF THE UNDERWRITER’S
CUTBACK PROVISIONS IN SECTION 2.3(A), FEWER THAN 50% OF THE TOTAL NUMBER OF
REGISTRABLE SECURITIES THAT HOLDERS HAVE REQUESTED TO BE INCLUDED IN SUCH
REGISTRATION STATEMENT ARE ACTUALLY INCLUDED.


2.4              OBLIGATIONS OF THE COMPANY. WHENEVER REQUIRED UNDER THIS
SECTION 2 TO EFFECT THE REGISTRATION OF ANY REGISTRABLE SECURITIES, THE COMPANY
SHALL:


(A)                USE REASONABLE EFFORTS TO CAUSE SUCH REGISTRATION STATEMENT
TO BECOME EFFECTIVE AND KEEP SUCH REGISTRATION STATEMENT EFFECTIVE FOR A PERIOD
OF UP TO 90 DAYS OR, IF EARLIER, UNTIL THE DISTRIBUTION CONTEMPLATED IN THE
REGISTRATION STATEMENT HAS BEEN COMPLETED; PROVIDED, HOWEVER, THAT, IN THE CASE
OF ANY REGISTRATION OF REGISTRABLE SECURITIES THAT ARE INTENDED TO BE OFFERED ON
A CONTINUOUS OR DELAYED BASIS, SUBJECT TO COMPLIANCE WITH APPLICABLE SEC RULES,
THE COMPANY SHALL USE REASONABLE EFFORTS TO KEEP THE REGISTRATION STATEMENT
EFFECTIVE (INCLUDING BY AMENDMENT, SUPPLEMENT OR REPLACEMENT) UNTIL SUCH
SECURITIES ARE NO LONGER REGISTRABLE SECURITIES;


(B)               PREPARE AND FILE WITH THE SEC SUCH AMENDMENTS AND SUPPLEMENTS
TO SUCH REGISTRATION STATEMENT, AND THE PROSPECTUS USED IN CONNECTION WITH SUCH
REGISTRATION STATEMENT, AS MAY BE NECESSARY TO COMPLY WITH THE SECURITIES ACT IN
ORDER TO ENABLE THE DISPOSITION OF ALL REGISTRABLE SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT;


(C)                FURNISH TO THE SELLING HOLDERS SUCH NUMBERS OF COPIES OF A
PROSPECTUS, INCLUDING A PRELIMINARY PROSPECTUS, AS REQUIRED BY THE SECURITIES
ACT, AND SUCH OTHER DOCUMENTS AS THE HOLDERS MAY REASONABLY REQUEST IN ORDER TO
FACILITATE THEIR DISPOSITION OF THEIR REGISTRABLE SECURITIES;


(D)               USE REASONABLE EFFORTS TO REGISTER AND QUALIFY THE REGISTRABLE
SECURITIES COVERED BY SUCH REGISTRATION STATEMENT UNDER APPLICABLE SECURITIES
LAWS OF STATES OR OTHER JURISDICTIONS; PROVIDED, THAT THE COMPANY IS NOT
REQUIRED TO QUALIFY TO DO BUSINESS OR TO FILE A GENERAL CONSENT TO SERVICE OF
PROCESS IN ANY SUCH STATES OR JURISDICTIONS, UNLESS THE COMPANY IS ALREADY
SUBJECT TO SERVICE IN SUCH JURISDICTION AND EXCEPT AS MAY BE REQUIRED BY THE
SECURITIES ACT;


(E)                IN THE EVENT OF ANY UNDERWRITTEN PUBLIC OFFERING, ENTER INTO
AND PERFORM ITS OBLIGATIONS UNDER AN UNDERWRITING AGREEMENT, IN USUAL AND
CUSTOMARY FORM, WITH THE UNDERWRITER(S) OF SUCH OFFERING;


(F)                USE REASONABLE EFFORTS TO CAUSE ALL SUCH REGISTRABLE
SECURITIES COVERED BY SUCH REGISTRATION STATEMENT TO BE LISTED ON AN ELIGIBLE
MARKET;

7

--------------------------------------------------------------------------------

 


 


(G)               PROVIDE A TRANSFER AGENT AND REGISTRAR FOR ALL REGISTRABLE
SECURITIES REGISTERED PURSUANT TO THIS AGREEMENT AND PROVIDE A CUSIP NUMBER FOR
ALL SUCH REGISTRABLE SECURITIES, IN EACH CASE NOT LATER THAN THE EFFECTIVE DATE
OF SUCH REGISTRATION;


(H)               PROMPTLY MAKE AVAILABLE FOR INSPECTION BY THE SELLING HOLDERS,
ANY MANAGING UNDERWRITER(S) PARTICIPATING IN ANY DISPOSITION PURSUANT TO SUCH
REGISTRATION STATEMENT, AND ANY ATTORNEY OR ACCOUNTANT OR OTHER AGENT RETAINED
BY ANY SUCH UNDERWRITER OR SELECTED BY THE SELLING HOLDERS, ALL FINANCIAL AND
OTHER RECORDS, PERTINENT CORPORATE DOCUMENTS, AND PROPERTIES OF THE COMPANY, AND
CAUSE THE COMPANY’S OFFICERS, DIRECTORS, EMPLOYEES, AND INDEPENDENT ACCOUNTANTS
TO SUPPLY ALL INFORMATION REASONABLY REQUESTED BY ANY SUCH SELLER, UNDERWRITER,
ATTORNEY, ACCOUNTANT, OR AGENT, IN EACH CASE, AS NECESSARY OR ADVISABLE TO
VERIFY THE ACCURACY OF THE INFORMATION IN SUCH REGISTRATION STATEMENT;


(I)                 NOTIFY EACH SELLING HOLDER, PROMPTLY AFTER THE COMPANY
RECEIVES NOTICE THEREOF, OF THE TIME WHEN SUCH REGISTRATION STATEMENT HAS BEEN
DECLARED EFFECTIVE OR A SUPPLEMENT TO ANY PROSPECTUS FORMING A PART OF SUCH
REGISTRATION STATEMENT HAS BEEN FILED; AND


(J)                 AFTER SUCH REGISTRATION STATEMENT BECOMES EFFECTIVE, NOTIFY
EACH SELLING HOLDER OF ANY REQUEST BY THE SEC THAT THE COMPANY AMEND OR
SUPPLEMENT SUCH REGISTRATION STATEMENT OR PROSPECTUS.


2.5              FURNISH INFORMATION. IT WILL BE A CONDITION PRECEDENT TO THE
OBLIGATIONS OF THE COMPANY TO TAKE ANY ACTION PURSUANT TO THIS SECTION 2 WITH
RESPECT TO THE REGISTRABLE SECURITIES OF ANY SELLING HOLDER THAT SUCH HOLDER
WILL FURNISH TO THE COMPANY SUCH INFORMATION REGARDING ITSELF, THE REGISTRABLE
SECURITIES HELD BY IT, AND THE INTENDED METHOD OF DISPOSITION OF SUCH SECURITIES
AS IS REASONABLY REQUIRED TO EFFECT THE REGISTRATION OR SALE OF SUCH HOLDER’S
REGISTRABLE SECURITIES.


2.6              EXPENSES OF REGISTRATION. THE COMPANY SHALL PAY (OR REIMBURSE
THE HOLDERS OF THE REGISTRABLE SECURITIES INCLUDED IN A REGISTRATION STATEMENT)
FOR ALL FEES AND EXPENSES INCIDENT TO THE PERFORMANCE OF OR COMPLIANCE WITH THIS
AGREEMENT, INCLUDING WITHOUT LIMITATION (A) ALL REGISTRATION AND FILING FEES AND
EXPENSES, INCLUDING WITHOUT LIMITATION THOSE RELATED TO FILINGS WITH THE SEC,
ANY ELIGIBLE MARKET AND IN CONNECTION WITH APPLICABLE STATE SECURITIES OR BLUE
SKY LAWS, (B) PRINTING EXPENSES (INCLUDING WITHOUT LIMITATION EXPENSES OF
PRINTING CERTIFICATES FOR REGISTRABLE SECURITIES AND OF PRINTING PROSPECTUSES
REQUESTED BY THE HOLDERS OF THE REGISTRABLE SECURITIES INCLUDED IN A
REGISTRATION STATEMENT), (C) MESSENGER, TELEPHONE AND DELIVERY EXPENSES INCURRED
BY THE COMPANY, (D) FEES AND DISBURSEMENTS OF COUNSEL FOR THE COMPANY, (E) FEES
AND EXPENSES OF ALL INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS, UNDERWRITERS
(EXCLUDING COMMISSIONS RELATING TO SALES OF REGISTRABLE SECURITIES) AND OTHER
PERSONS RETAINED BY THE COMPANY IN CONNECTION WITH THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, (F) ALL LISTING FEES TO BE PAID BY
THE COMPANY TO THE ELIGIBLE MARKET, AND (G) FEES AND DISBURSEMENTS OF ONE
COUNSEL FOR THE HOLDERS OF THE REGISTRABLE SECURITIES AS A GROUP IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IN WHICH SUCH HOLDERS
PARTICIPATE. IN ALL EVENTS, THE PURCHASERS WILL BE SOLELY RESPONSIBLE FOR PAYING
ALL BROKERAGE FEES, UNDERWRITER COMMISSIONS OR SIMILAR COMPENSATION RELATING TO
THEIR SALE OF REGISTRABLE SECURITIES, LEGAL FEES OF COUNSEL RETAINED BY ANY
HOLDER OF REGISTRABLE SECURITIES OTHER THAN THE ONE COUNSEL RETAINED FOR THE
HOLDERS OF THE REGISTRABLE SECURITIES AS A GROUP, AND ANY INCOME TAXES RESULTING
FROM ANY SUCH SALE OF REGISTRABLE SECURITIES.

8

--------------------------------------------------------------------------------

 


 


2.7              INDEMNIFICATION. IF ANY REGISTRABLE SECURITIES ARE INCLUDED IN
A REGISTRATION STATEMENT UNDER THIS SECTION 2:


(A)                TO THE EXTENT PERMITTED BY LAW, THE COMPANY SHALL INDEMNIFY,
DEFEND, AND HOLD HARMLESS EACH SELLING HOLDER, AND THE PARTNERS, MEMBERS,
OFFICERS, DIRECTORS, AND SHAREHOLDERS OF EACH SUCH HOLDER; LEGAL COUNSEL AND
ACCOUNTANTS FOR EACH SUCH HOLDER; ANY UNDERWRITER (AS DEFINED IN THE SECURITIES
ACT) FOR EACH SUCH HOLDER; AND EACH PERSON, IF ANY, WHO CONTROLS SUCH HOLDER OR
UNDERWRITER WITHIN THE MEANING OF THE SECURITIES ACT OR THE EXCHANGE ACT,
AGAINST ANY DAMAGES, AND THE COMPANY SHALL PAY TO EACH SUCH HOLDER, UNDERWRITER,
CONTROLLING PERSON, OR OTHER AFOREMENTIONED PERSON ANY LEGAL OR OTHER EXPENSES
REASONABLY INCURRED THEREBY IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY
CLAIM OR PROCEEDING FROM WHICH DAMAGES MAY RESULT, AS SUCH EXPENSES ARE
INCURRED; PROVIDED, HOWEVER, THAT THE INDEMNITY AGREEMENT CONTAINED IN THIS
SECTION 2.7(A) WILL NOT APPLY TO AMOUNTS PAID IN SETTLEMENT OF ANY SUCH CLAIM OR
PROCEEDING IF SUCH SETTLEMENT IS EFFECTED WITHOUT THE CONSENT OF THE COMPANY,
WHICH CONSENT WILL NOT BE UNREASONABLY WITHHELD, NOR WILL THE COMPANY BE LIABLE
FOR ANY DAMAGES TO THE EXTENT THAT THEY ARISE OUT OF OR ARE BASED UPON ACTIONS
OR OMISSIONS MADE IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION
FURNISHED BY OR ON BEHALF OF ANY SUCH HOLDER, UNDERWRITER, CONTROLLING PERSON,
OR OTHER AFOREMENTIONED PERSON EXPRESSLY FOR USE IN CONNECTION WITH SUCH
REGISTRATION.


(B)               TO THE EXTENT PERMITTED BY LAW, EACH SELLING HOLDER, SEVERALLY
AND NOT JOINTLY, WILL INDEMNIFY, DEFEND, AND HOLD HARMLESS THE COMPANY, AND EACH
OF ITS DIRECTORS, EACH OF ITS OFFICERS WHO HAS SIGNED THE REGISTRATION
STATEMENT, EACH PERSON (IF ANY), WHO CONTROLS THE COMPANY, LEGAL COUNSEL AND
ACCOUNTANTS FOR THE COMPANY, ANY UNDERWRITER (AS DEFINED IN THE SECURITIES ACT),
ANY OTHER HOLDER SELLING SECURITIES IN SUCH REGISTRATION STATEMENT, AND ANY
CONTROLLING PERSON OF ANY SUCH UNDERWRITER OR OTHER HOLDER, AGAINST ANY DAMAGES,
IN EACH CASE ONLY TO THE EXTENT THAT SUCH DAMAGES ARISE OUT OF OR ARE BASED UPON
ACTIONS OR OMISSIONS MADE IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN
INFORMATION FURNISHED BY OR ON BEHALF OF SUCH SELLING HOLDER EXPRESSLY FOR USE
IN CONNECTION WITH SUCH REGISTRATION; AND EACH SUCH SELLING HOLDER WILL PAY TO
THE COMPANY AND EACH OTHER AFOREMENTIONED PERSON ANY LEGAL OR OTHER EXPENSES
REASONABLY INCURRED THEREBY IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY
CLAIM OR PROCEEDING FROM WHICH DAMAGES MAY RESULT, AS SUCH EXPENSES ARE
INCURRED; PROVIDED, HOWEVER, THAT THE INDEMNITY AGREEMENT CONTAINED IN THIS
SECTION 2.7(B) WILL NOT APPLY TO AMOUNTS PAID IN SETTLEMENT OF ANY SUCH CLAIM OR
PROCEEDING IF SUCH SETTLEMENT IS EFFECTED WITHOUT THE CONSENT OF THE HOLDER,
WHICH CONSENT WILL NOT BE UNREASONABLY WITHHELD; AND PROVIDED FURTHER THAT IN NO
EVENT WILL THE AGGREGATE AMOUNTS PAYABLE BY ANY HOLDER BY WAY OF INDEMNITY OR
CONTRIBUTION UNDER SECTIONS 2.7(B) AND 2.7(D) EXCEED THE PROCEEDS FROM THE
OFFERING RECEIVED BY SUCH HOLDER (NET OF ANY SELLING EXPENSES PAID BY SUCH
HOLDER), EXCEPT IN THE CASE OF FRAUD OR WILLFUL MISCONDUCT BY SUCH HOLDER.

9

--------------------------------------------------------------------------------

 


 


(C)                PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PARTY UNDER THIS
SECTION 2.7 OF NOTICE OF THE COMMENCEMENT OF ANY ACTION (INCLUDING ANY
GOVERNMENTAL ACTION) FOR WHICH A PARTY MAY BE ENTITLED TO INDEMNIFICATION
HEREUNDER, SUCH INDEMNIFIED PARTY WILL, IF A CLAIM IN RESPECT THEREOF IS TO BE
MADE AGAINST ANY INDEMNIFYING PARTY UNDER THIS SECTION 2.7, GIVE THE
INDEMNIFYING PARTY NOTICE OF THE COMMENCEMENT THEREOF. THE INDEMNIFYING PARTY
WILL HAVE THE RIGHT TO PARTICIPATE IN SUCH ACTION AND, TO THE EXTENT THE
INDEMNIFYING PARTY SO DESIRES, PARTICIPATE JOINTLY WITH ANY OTHER INDEMNIFYING
PARTY TO WHICH NOTICE HAS BEEN GIVEN, AND TO ASSUME THE DEFENSE THEREOF WITH
COUNSEL MUTUALLY SATISFACTORY TO THE PARTIES; PROVIDED, HOWEVER, THAT AN
INDEMNIFIED PARTY (TOGETHER WITH ALL OTHER INDEMNIFIED PARTIES THAT MAY BE
REPRESENTED WITHOUT CONFLICT BY ONE COUNSEL) WILL HAVE THE RIGHT TO RETAIN ONE
SEPARATE COUNSEL, WITH THE FEES AND EXPENSES TO BE PAID BY THE INDEMNIFYING
PARTY, IF REPRESENTATION OF SUCH INDEMNIFIED PARTY BY THE COUNSEL RETAINED BY
THE INDEMNIFYING PARTY WOULD BE INAPPROPRIATE DUE TO ACTUAL OR POTENTIAL
DIFFERING INTERESTS BETWEEN SUCH INDEMNIFIED PARTY AND ANY OTHER PARTY
REPRESENTED BY SUCH COUNSEL IN SUCH ACTION. THE FAILURE TO GIVE NOTICE TO THE
INDEMNIFYING PARTY WITHIN A REASONABLE TIME OF THE COMMENCEMENT OF ANY SUCH
ACTION WILL RELIEVE SUCH INDEMNIFYING PARTY OF ANY LIABILITY TO THE INDEMNIFIED
PARTY UNDER THIS SECTION 2.7, TO THE EXTENT THAT SUCH FAILURE MATERIALLY
PREJUDICES THE INDEMNIFYING PARTY’S ABILITY TO DEFEND SUCH ACTION. THE FAILURE
TO GIVE NOTICE TO THE INDEMNIFYING PARTY WILL NOT RELIEVE IT OF ANY LIABILITY
THAT IT MAY HAVE TO ANY INDEMNIFIED PARTY OTHERWISE THAN UNDER THIS SECTION 2.7.


(D)               TO PROVIDE FOR JUST AND EQUITABLE CONTRIBUTION TO JOINT
LIABILITY UNDER THE SECURITIES ACT IN ANY CASE IN WHICH EITHER: (I) ANY PARTY
OTHERWISE ENTITLED TO INDEMNIFICATION HEREUNDER MAKES A CLAIM FOR
INDEMNIFICATION PURSUANT TO THIS SECTION 2.7 BUT IT IS JUDICIALLY DETERMINED (BY
THE ENTRY OF A FINAL JUDGMENT OR DECREE BY A COURT OF COMPETENT JURISDICTION AND
THE EXPIRATION OF TIME TO APPEAL OR THE DENIAL OF THE LAST RIGHT OF APPEAL) THAT
SUCH INDEMNIFICATION MAY NOT BE ENFORCED IN SUCH CASE, NOTWITHSTANDING THE FACT
THAT THIS SECTION 2.7 PROVIDES FOR INDEMNIFICATION IN SUCH CASE; OR (II)
CONTRIBUTION UNDER THE SECURITIES ACT MAY BE REQUIRED ON THE PART OF ANY PARTY
HERETO FOR WHICH INDEMNIFICATION IS PROVIDED UNDER THIS SECTION 2.7, THEN, AND
IN EACH SUCH CASE, SUCH PARTIES WILL CONTRIBUTE TO THE AGGREGATE LOSSES, CLAIMS,
DAMAGES, LIABILITIES, OR EXPENSES TO WHICH THEY MAY BE SUBJECT (AFTER
CONTRIBUTION FROM OTHERS) IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE
RELATIVE FAULT OF EACH OF THE INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY IN
CONNECTION WITH THE STATEMENTS, OMISSIONS, OR OTHER ACTIONS THAT RESULTED IN
SUCH LOSS, CLAIM, DAMAGE, LIABILITY, OR EXPENSE, AS WELL AS TO REFLECT ANY OTHER
RELEVANT EQUITABLE CONSIDERATIONS. THE RELATIVE FAULT OF THE INDEMNIFYING PARTY
AND OF THE INDEMNIFIED PARTY WILL BE DETERMINED BY REFERENCE TO, AMONG OTHER
THINGS, WHETHER THE UNTRUE OR ALLEGEDLY UNTRUE STATEMENT OF A MATERIAL FACT, OR
THE OMISSION OR ALLEGED OMISSION OF A MATERIAL FACT, RELATES TO INFORMATION
SUPPLIED BY THE INDEMNIFYING PARTY OR BY THE INDEMNIFIED PARTY AND THE PARTIES’
RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION, AND OPPORTUNITY TO CORRECT OR
PREVENT SUCH STATEMENT OR OMISSION; PROVIDED, HOWEVER, THAT, IN ANY SUCH CASE:
(X) NO HOLDER WILL BE REQUIRED TO CONTRIBUTE ANY AMOUNT IN EXCESS OF THE PUBLIC
OFFERING PRICE OF ALL SUCH REGISTRABLE SECURITIES OFFERED AND SOLD BY SUCH
HOLDER PURSUANT TO SUCH REGISTRATION STATEMENT; AND (Y) NO PERSON GUILTY OF
FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11(F) OF THE
SECURITIES ACT) WILL BE ENTITLED TO CONTRIBUTION FROM ANY PERSON WHO WAS NOT
GUILTY OF SUCH FRAUDULENT MISREPRESENTATION; AND PROVIDED FURTHER, THAT IN NO
EVENT WILL A HOLDER’S LIABILITY PURSUANT TO THIS SECTION 2.7(D), WHEN COMBINED
WITH THE AMOUNTS PAID OR PAYABLE BY SUCH HOLDER PURSUANT TO SECTION 2.7(B),
EXCEED THE PROCEEDS FROM THE OFFERING RECEIVED BY SUCH HOLDER (NET OF ANY
SELLING EXPENSES) PAID BY SUCH HOLDER), EXCEPT IN THE CASE OF WILLFUL MISCONDUCT
OR FRAUD BY SUCH HOLDER.

10

--------------------------------------------------------------------------------

 


 


(E)                NOTWITHSTANDING THE FOREGOING, TO THE EXTENT THAT THE
PROVISIONS ON INDEMNIFICATION AND CONTRIBUTION CONTAINED IN THE UNDERWRITING
AGREEMENT ENTERED INTO IN CONNECTION WITH THE UNDERWRITTEN PUBLIC OFFERING ARE
IN CONFLICT WITH THE FOREGOING PROVISIONS, THE PROVISIONS IN THE UNDERWRITING
AGREEMENT WILL CONTROL.


(F)                UNLESS OTHERWISE SUPERSEDED BY AN UNDERWRITING AGREEMENT
ENTERED INTO IN CONNECTION WITH AN UNDERWRITTEN PUBLIC OFFERING, THE OBLIGATIONS
OF THE COMPANY AND HOLDERS UNDER THIS SECTION 2.7 WILL SURVIVE THE COMPLETION OF
ANY OFFERING OF REGISTRABLE SECURITIES IN A REGISTRATION UNDER THIS SECTION 2,
AND OTHERWISE WILL SURVIVE THE TERMINATION OF THIS AGREEMENT.


2.8              REPORTS UNDER EXCHANGE ACT. WITH A VIEW TO MAKING AVAILABLE TO
THE HOLDERS THE BENEFITS OF RULE 144 AND ANY OTHER RULE OR REGULATION OF THE SEC
THAT MAY AT ANY TIME PERMIT A HOLDER TO SELL SECURITIES OF THE COMPANY TO THE
PUBLIC WITHOUT REGISTRATION, THE COMPANY SHALL FILE IN A TIMELY MANNER ALL
REPORTS AND OTHER DOCUMENTS REQUIRED, IF ANY, TO BE FILED BY IT UNDER THE
SECURITIES ACT AND THE EXCHANGE ACT AND THE RULES AND REGULATIONS ADOPTED
THEREUNDER AND MAKE AVAILABLE INFORMATION NECESSARY TO COMPLY WITH RULE 144, IF
AVAILABLE WITH RESPECT TO RESALES OF THE REGISTRABLE SECURITIES UNDER THE
SECURITIES ACT, AT ALL TIMES, ALL TO THE EXTENT REQUIRED FROM TIME TO TIME TO
ENABLE SUCH HOLDER TO SELL REGISTRABLE SECURITIES WITHOUT REGISTRATION UNDER THE
SECURITIES ACT WITHIN THE LIMITATION OF SUCH EXEMPTIONS.


2.9              PARTICIPATION IN UNDERWRITTEN REGISTRATIONS. NO PERSON MAY
PARTICIPATE IN ANY REGISTRATION HEREUNDER THAT IS UNDERWRITTEN UNLESS SUCH
PERSON (A) AGREES TO SELL SUCH PERSON’S SECURITIES ON THE BASIS PROVIDED IN ANY
UNDERWRITING ARRANGEMENTS APPROVED BY THE PERSON OR PERSONS ENTITLED HEREUNDER
TO APPROVE SUCH ARRANGEMENTS AND (B) COMPLETES AND EXECUTES ALL QUESTIONNAIRES,
POWERS OF ATTORNEY, INDEMNITIES, UNDERWRITING AGREEMENTS AND OTHER DOCUMENTS
REQUIRED UNDER THE TERMS OF SUCH UNDERWRITING ARRANGEMENTS; PROVIDED, THAT NO
HOLDER OF REGISTRABLE SECURITIES INCLUDED IN ANY UNDERWRITTEN REGISTRATION WILL
BE REQUIRED TO MAKE ANY REPRESENTATIONS OR WARRANTIES TO THE COMPANY OR THE
UNDERWRITERS (OTHER THAN REPRESENTATIONS AND WARRANTIES REGARDING SUCH HOLDER,
SUCH HOLDER’S OWNERSHIP OF ITS SHARES OF COMMON STOCK TO BE SOLD IN THE OFFERING
AND SUCH HOLDER’S INTENDED METHOD OF DISTRIBUTION) OR TO UNDERTAKE ANY
INDEMNIFICATION OBLIGATIONS TO THE COMPANY OR THE UNDERWRITERS WITH RESPECT
THERETO, EXCEPT AS OTHERWISE PROVIDED IN SECTION 2.7.


SECTION 3
MISCELLANEOUS


3.1              SUCCESSORS AND ASSIGNS. THE RIGHTS UNDER THIS AGREEMENT MAY
ONLY BE ASSIGNED (BUT ONLY WITH ALL RELATED OBLIGATIONS) BY A HOLDER TO A
TRANSFEREE OF REGISTRABLE SECURITIES THAT IS AN AFFILIATE OF A HOLDER; PROVIDED,
HOWEVER, THAT (X) THE COMPANY IS, WITHIN A REASONABLE TIME AFTER SUCH TRANSFER,
FURNISHED WITH WRITTEN NOTICE OF THE NAME AND ADDRESS OF SUCH TRANSFEREE AND THE
REGISTRABLE SECURITIES WITH RESPECT TO WHICH SUCH RIGHTS ARE BEING TRANSFERRED;
AND (Y) SUCH TRANSFEREE AGREES IN A WRITTEN INSTRUMENT DELIVERED TO THE COMPANY
TO BE BOUND BY AND SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT. THE
TERMS AND CONDITIONS OF THIS AGREEMENT INURE TO THE BENEFIT OF AND ARE BINDING
UPON THE RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNEES OF THE PARTIES. NOTHING
IN THIS AGREEMENT, EXPRESS OR IMPLIED, IS INTENDED TO CONFER UPON ANY PARTY
OTHER THAN THE PARTIES HERETO OR THEIR RESPECTIVE SUCCESSORS AND PERMITTED
ASSIGNEES ANY RIGHTS, . REMEDIES, OBLIGATIONS OR LIABILITIES UNDER OR BY REASON
OF THIS AGREEMENT, EXCEPT AS EXPRESSLY PROVIDED HEREIN.

11

--------------------------------------------------------------------------------

 


 


3.2              GOVERNING LAW; VENUE; JURY TRIAL WAIVER.


(A)                THIS AGREEMENT IS TO BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF DELAWARE. THE COMPANY HEREBY AGREES THAT
ANY LEGAL ACTION OR PROCEEDING AGAINST IT WITH RESPECT TO THIS AGREEMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF CALIFORNIA OR OF THE UNITED STATES OF
AMERICA LOCATED IN OR FOR ORANGE COUNTY, CALIFORNIA, AS THE HOLDERS MAY ELECT,
AND, BY EXECUTION AND DELIVERY HEREOF, THE COMPANY ACCEPTS AND CONSENTS FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, TO THE
JURISDICTION OF THE AFORESAID COURTS AND AGREES THAT SUCH JURISDICTION WILL BE
EXCLUSIVE, UNLESS WAIVED BY THE HOLDER, AS APPLICABLE, IN WRITING, WITH RESPECT
TO ANY ACTION OR PROCEEDING BROUGHT BY THE COMPANY AGAINST THE HOLDERS. THE
COMPANY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. NOTHING
HEREIN WILL AFFECT THE RIGHT OF THE HOLDER TO BRING PROCEEDINGS AGAINST THE
COMPANY IN THE COURTS OF ANY OTHER JURISDICTION.


(B)               EACH OF THE HOLDERS AND THE COMPANY HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY ACTION, CLAIM, SUIT, PROCEEDING OR OTHER LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE HOLDERS ENTERING INTO THIS AGREEMENT.


3.3              COUNTERPARTS; FACSIMILE. THIS AGREEMENT MAY BE EXECUTED IN
SEVERAL COUNTERPARTS, EACH OF WHICH WILL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT. THE DELIVERY OF AN
EXECUTED COUNTERPART OF A SIGNATURE PAGE OF THIS AGREEMENT BY TELECOPY OR OTHER
ELECTRONIC IMAGING MEANS WILL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED
COUNTERPART OF THIS AGREEMENT.


3.4              TITLES AND SUBTITLES. THE TITLES AND SUBTITLES USED IN THIS
AGREEMENT ARE USED FOR CONVENIENCE ONLY AND ARE NOT TO BE CONSIDERED IN
CONSTRUING OR INTERPRETING THIS AGREEMENT.


3.5              NOTICES. EXCEPT AS MAY BE OTHERWISE PROVIDED HEREIN, ALL
NOTICES, REQUESTS, WAIVERS AND OTHER COMMUNICATIONS MADE PURSUANT TO THIS
AGREEMENT WILL BE IN WRITING AND WILL BE CONCLUSIVELY DEEMED TO HAVE BEEN DULY
GIVEN (A) WHEN HAND DELIVERED TO THE OTHER PARTY; (B) WHEN SENT BY ELECTRONIC
TRANSMISSION TO THE EMAIL ADDRESS SET FORTH BELOW IF SENT BETWEEN 8:00 A.M. AND
5:00 P.M. RECIPIENT’S LOCAL TIME ON A BUSINESS DAY, OR ON THE NEXT BUSINESS DAY
IF SENT BY ELECTRONIC TRANSMISSION TO THE EMAIL ADDRESS SET FORTH BELOW IF SENT
OTHER THAN BETWEEN 8:00 A.M. AND 5:00 P.M. RECIPIENT’S LOCAL TIME ON A BUSINESS
DAY; (C) THREE BUSINESS DAYS AFTER DEPOSIT IN THE U.S. MAIL WITH FIRST CLASS OR
CERTIFIED MAIL RECEIPT REQUESTED POSTAGE PREPAID AND ADDRESSED TO THE OTHER
PARTY AT THE ADDRESS SET FORTH BELOW; (D) THE NEXT BUSINESS DAY AFTER DEPOSIT
WITH A NATIONAL OVERNIGHT DELIVERY SERVICE, POSTAGE PREPAID, ADDRESSED TO THE
PARTIES AS SET FORTH BELOW OR ON THE SIGNATURE PAGES TO THIS AGREEMENT WITH NEXT
BUSINESS DAY DELIVERY GUARANTEED, PROVIDED THAT THE SENDING PARTY RECEIVES A
CONFIRMATION OF DELIVERY FROM THE DELIVERY SERVICE PROVIDER; OR (E) WHEN
RECEIVED BY ANOTHER PARTY. A PARTY MAY CHANGE OR SUPPLEMENT THE ADDRESSES SET
FORTH ON THE SIGNATURE PAGE HERETO, OR DESIGNATE ADDITIONAL ADDRESSES (OR
ELECTRONIC ADDRESSES FOR ELECTRONIC TRANSMISSIONS), FOR PURPOSES OF THIS SECTION
3.5 BY GIVING THE OTHER PARTY WRITTEN NOTICE OF THE NEW ADDRESS ILL THE MANNER
SET FORTH ABOVE.

12

--------------------------------------------------------------------------------

 


 


3.6              AMENDMENTS AND WAIVERS. ANY TERM OF THIS AGREEMENT MAY BE
AMENDED AND THE OBSERVANCE OF ANY TERM OF THIS AGREEMENT MAY BE WAIVED (EITHER
GENERALLY OR IN A PARTICULAR INSTANCE, AND EITHER RETROACTIVELY OR
PROSPECTIVELY) ONLY WITH THE WRITTEN CONSENT OF THE COMPANY AND THE HOLDERS OF A
MAJORITY OF THE REGISTRABLE SECURITIES THEN OUTSTANDING; PROVIDED, THAT ANY
PROVISION HEREOF MAY BE WAIVED BY ANY WAIVING PARTY ON SUCH PARTY’S OWN BEHALF,
WITHOUT THE CONSENT OF ANY OTHER PARTY. THE COMPANY SHALL GIVE PROMPT NOTICE OF
ANY AMENDMENT OR TERMINATION HEREOF OR WAIVER HEREUNDER TO ANY PARTY HERETO THAT
DID NOT CONSENT IN WRITING TO SUCH AMENDMENT, TERMINATION, OR WAIVER. ANY
AMENDMENT, TERMINATION, OR WAIVER EFFECTED IN ACCORDANCE WITH THIS SECTION WILL
BE BINDING ON ALL PARTIES HERETO, REGARDLESS OF WHETHER ANY SUCH PARTY HAS
CONSENTED THERETO. NO WAIVERS OF OR EXCEPTIONS TO ANY TERM, CONDITION, OR
PROVISION OF THIS AGREEMENT, IN ANY ONE OR MORE INSTANCES, WILL BE DEEMED TO BE
OR CONSTRUED AS A FURTHER OR CONTINUING WAIVER OF ANY SUCH TERM, CONDITION, OR
PROVISION.


3.7              SEVERABILITY. IF ONE OR MORE PROVISIONS OF THIS AGREEMENT ARE
HELD TO BE UNENFORCEABLE UNDER APPLICABLE LAW, SUCH PROVISION ARE EXCLUDED FROM
THIS AGREEMENT AND THE BALANCE OF THE AGREEMENT WILL BE INTERPRETED AS IF SUCH
PROVISION WERE SO EXCLUDED AND ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.


3.8              AGGREGATION OF STOCK. ALL SHARES OF REGISTRABLE SECURITIES HELD
OR ACQUIRED BY AFFILIATES WILL BE AGGREGATED TOGETHER FOR THE PURPOSE OF
DETERMINING THE AVAILABILITY OF ANY RIGHTS UNDER THIS AGREEMENT AND SUCH
AFFILIATED PERSONS MAY APPORTION SUCH RIGHTS AS AMONG THEMSELVES IN ANY MANNER
THEY DEEM APPROPRIATE.


3.9              DELAYS OR OMISSIONS. NO DELAY OR OMISSION TO EXERCISE ANY
RIGHT, POWER, OR REMEDY ACCRUING TO ANY PARTY UNDER THIS AGREEMENT, UPON ANY
BREACH OR DEFAULT OF ANY OTHER PARTY UNDER THIS AGREEMENT, WILL IMPAIR ANY SUCH
RIGHT, POWER, OR REMEDY OF SUCH NON-BREACHING OR NON-DEFAULTING PARTY, NOR WILL
IT BE CONSTRUED TO BE A WAIVER OF OR ACQUIESCENCE TO ANY SUCH BREACH OR DEFAULT,
OR TO ANY SIMILAR BREACH OR DEFAULT THEREAFTER OCCURRING, NOR WILL ANY WAIVER OF
ANY SINGLE BREACH OR DEFAULT BE DEEMED A WAIVER OF ANY OTHER BREACH OR DEFAULT
THERETOFORE OR THEREAFTER OCCURRING. ALL REMEDIES, WHETHER UNDER THIS AGREEMENT
OR BY LAW OR OTHERWISE AFFORDED TO ANY PARTY, WILL BE CUMULATIVE AND NOT
ALTERNATIVE.

[Remainder of Page Intentionally Left Blank]

13

--------------------------------------------------------------------------------

 



Signed:

BIOMERICA, INC.,

 as the Company

By: /s/ Zackary Irani                             

Name:       Zackary Irani

Title:          Chief Executive Officer

Address for notices:

Biomerica, Inc.

17571 Von Karman Ave.

Irvine, California 92614

Attn: Zachary S. Irani

Facsimile No.: (949) 645-2111

Email: zirani@biomerica.com

With a copy to (which will not constitute notice):

Womble Bond Dickinson (US) LLP

470 Atlantic Avenue

Suite 600

Boston, MA 02210

Attn: Caitlin MacDowell, Esq.

Email: caitlin.macdowell@wbd-us.com

 

 

 

 

[Company Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

 

 

 

Palm Global Small Cap Master Fund LP, as

Investor

By: /s/ Joshua Horowitz              

Name:        Joshua Horowitz

Title:           Portfolio Manager


Name and Address of Holder:

 

Palm Global Small Cap Master Fund LP

c/o Palm Management (US) LLC

19 West Elm Street

Greenwich, CT 06830

Attn: Joshua Horowitz           

Email: jhorowitz@palmventures.com

 

with a copy to:

 

Faegre Drinker Biddle & Reath LLP

1144 15th Street

Suite 3400

Denver, CO 80202-2569

Attention: Jeffrey A. Sherman

Email: Jeff.Sherman@FaegreBiddle.com

 

 

 

 

[Investor Signature Page to Registration Rights Agreement]

 